UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE CANNAROZZO,
Plaintiff :  CIVILACTION NO. 3:18-CV-267
v. : (JUDGE MARIANI)

(Magistrate Judge Carlson)
BOROUGH OF WEST HAZLETON and
DIANE PANZARELLA,
Defendants.
MEMORANDUM OPINION
|. INTRODUCTION

Presently before the Court is a Report and Recommendation (“R&R”) (Doc. 24) by
Magistrate Judge Martin C. Carlson, in which he recommends that the Motion of
Defendants, Borough of West Hazleton and Diane Panzarella, to Dismiss Plaintiff's
Complaint (Doc. 13) be granted. Plaintiff filed objections to the R&R (Doc. 25) and
Defendants filed a response to the objections (Doc. 27). For the reasons discussed below,
the Court will not adopt the R&R and will deny Defendants’ motion.

Il. STANDARD OF REVIEW

A District Court may “designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge of the court proposed findings of fact and

recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.

§ 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate Judge's

 

 

 
Report and Recommendation, the District Court “shall make a de novo determination of
those portions of the report or specified proposed findings or recommendations to which
objection is made.” Id. at § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3); M.D. Pa. Local
Rule 72.3: Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011). “Ifa party does not object
timely to a magistrate judge's report and recommendation, the party may lose its right to de
novo review by the district court.” EEOC v. City of Long Branch, 866 F.3d 93, 99-100 (3d
Cir. 2017). However, “because a district court must take some action for a report and
recommendation to become a final order and because the authority and the responsibility to
make an informed, final determination remains with the judge, even absent objections to the
report and recommendation, a district court should afford some level of review to dispositive
legal issues raised by the report.” /d. at 100 (internal citations and quotation marks omitted).
ill. BACKGROUND

Plaintiff filed his Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1415.) Although he
did not specifically identify the legal basis for the action in his Complaint, in his brief
opposing Defendants’ motion, Plaintiff states that “the federally protected right violated in
this case by Defendants is Mr. Cannarozzo’s right to be free from unreasonable searches
and seizures under the Fourth Amendment.” (Doc. 16 at 10 (citing Doc. 1 fff] 31-36, 48-49,
78-80).) With this clarification, the Court will set out facts contained in the Complaint
relevant to the claimed Fourth Amendment violations by Defendant Panzarella and

Defendant Borough of West Hazleton.

 

 

 
Plaintiff alleges that, on February 6, 2016, a fire occurred at a five-unity rental
property which he owns at 10-12 East Oak Street in West Hazleton, Pennsylvania. (Doc. 1
{91 7, 17.) The property is considered to be a commercial property. (/d. 9.) The West
Hazleton Fire Department responded to the report of the fire which was due to a tenant
cooking with grease in the tenant's unit. (/d. ] 16.) After responding to the first report of
fire, the West Hazleton Fire Department again went to 10-12 East Oak Street on February
6, 2016. (Id. ¥ 18.)

At the time of the fire, Defendant Diane Panzarella was employed by the Borough of
West Hazleton as a Code Enforcement Officer and Building Code Official. (/d. 3.) She
was not qualified to inspect commercial properties in the Borough of West Hazleton. (Id. {
10.) In February 2016, Carl Faust was employed by the Borough of West Hazleton as a
commercial building inspector. (/d. | 11.)

Due to the fire department responses on February 6, 2016, Defendant Panzarella
went to the scene. (Id. 19.) She called Mr. Faust and asked him to come to the property
because there was a fire in the building. (/d. {J 20, 30.) She also sent him a picture of
electrical wiring. (/d. 30.) He arrived approximately forty-five minutes after receiving the
call. (Id. | 21.) When Mr. Faust arrived, there was no active fire but the fire company was

still there. (id. 22.)

 
Before Mr. Faust had arrived, the police and/or the fire department had gained
access to the basement of the property and determined that there was no fire in the
basement. (/d. J 29.)

Mr. Faust has opined that certain things he found on the property on February 6,
2016, were safety or fire hazards. (Id. ] 26.) He testified that photographs taken at the time
did not have anything to do with the fire that was sparked and the stove that was removed
by the fire department. (/d. {| 28.)

Plaintiff did not consent to a code inspection of the basement and no warrant was
obtained. (Id. J 31, 34, 35, 48.) The property was condemned by the Borough of West
Hazleton as a result of the search. (Id. J 37.)

The enunciated policy of the Borough of West Hazleton is that code officials may
conduct a search of property at any time if requested by police or fire officials if the police or
fire officials deem that a hazard exists. (/d. 69.) Mr. Faust has testified that,

under the Building Code in the State of Pennsylvania, Borough officials have

the right to inspect and go into a building as long as either the fire company or

police department is there and if we believe that there are violations or life

threatening problems that would cause a fire or can be hazardous to the

property or anybody living in the property.
(Id. § 72.) He also testified that Borough officials have the right to go and look at a building

with the accompaniment of fire department or police department personnel if it is declared

that a hazard exists. (/d. J 73.)

 

 

 
Plaintiff asserts that if Defendant Panzarella and Mr. Faust believe they have the
right to inspect and go into a building if “either the fire company or police department is
present, and if it is believed that there are violations or life threatening problems in such
building, without obtaining a proper warrant, then such conduct is based on inadequate
training of such code officials provided by the Borough of West Hazleton.” (/d. | 74.)

IV. ANALYSIS

With the pending motion, Defendants maintain that Plaintiffs Fourth Amendment
claims fail. First, Defendants contend that the search was reasonable under the Fourth
Amendment because it was conducted pursuant to an emergency. (Doc. 13 at 21-28.)
Second, they assert that Defendant Panzarella is entitled to qualified immunity because her
alleged actions “were not so egregious that ‘every’ reasonable official would have known it
was constitutionally prohibited.” (Id. at 29-30 (citing Humphrey v. Staszak, 148 F.3d 719,
725 (7 Cir. 1998)).) Third, regarding Plaintiffs claims for municipal liability against
Defendant Borough of West Hazelton, Defendants argue Plaintiff has not shown the
existence of an alleged policy that code officials may conduct a search of property if
requested by police or fire officials or an alleged lack of training for code enforcement
Officials. (Id. at 31.)

Magistrate Judge Carlson concluded Defendant Panzarella was entitled to qualified
immunity, finding that, given the facts alleged by Plaintiff, “it cannot be said that the

plaintiff's right to require that the defendants obtain a search warrant before they completed

 
a fire safety inspection was clearly established.” (Doc. 24 at 24.) He also determined that
Plaintiff's Complaint did not state a claim for municipal liability under Monell v. Dep't of
Social Services, 436 U.S. 658 (1978). (Doc. 24 at 28.) Therefore, Magistrate Judge
Carlson concluded that Defendants’ motion to dismiss (Doc. 13) should be granted. (Doc.
24 at 29.)

Plaintiff lodges fifteen objections to the R&R. (Doc. 25.) Aside from his general
objection to Magistrate Judge Carlson's conclusion that Defendants’ motion should be
granted (id. at 6), Plaintiff's objections fall into three categories: objections to the qualified
immunity analysis and conclusion; objections to the exigent circumstances determination;
and objections to the municipal liability determination. (/d. at 7-12.)

A. Qualified Immunity

Plaintiff alleges that the Magistrate Judge’s qualified immunity determination was in
error because Plaintiff's allegations regarding Defendant Panzarella’s “clear animus” toward
him, the numerous citations she issued following the warrantless search, and the private
criminal complaint she brought against him after the search show her bad faith and bad
intent as to Plaintiff and support the contention that she “was knowingly violating the law
when she conducted the warrantless search on February 6, 2018.” (Doc. 25 at 7-8.) For
reasons discussed below, Defendant Panzarella’s subjective intent is not relevant to the
determination of whether she is entitled to qualified immunity regarding Plaintiff's Fourth

Amendment claim. However, on a broader scale, the Court reads Plaintiff's objection to the

 

 
qualified immunity recommendation and his assertion that discovery is needed to make a
proper determination on the issue to present questions regarding the objective
reasonableness of Defendant Panzarella’s actions. (See Doc. 25 at 8.) Therefore, the
Court will undertake de novo review of the qualified immunity issue.

This Court has summarized the doctrine of qualified immunity as follows:

Government officials performing “discretionary functions,” are insulated from
suit if their conduct did not violate a “clearly established statutory or
constitutional right[ ] of which a reasonable person would have known.” Wilson
v. Layne, 526 U.S. 603, 609 (1999); see also Pearson v. Callahan, 595 U.S.
223, 231 (2009). This doctrine, known as qualified immunity, provides officials
performing discretionary functions not only defense to liability, but also
“immunity from suit.” Crouse v. S. Lebanon Twp., 668 F. Supp. 2d 664, 671
(M.D. Pa. 2009) (Conner, J.) (citations omitted). Qualified immunity balances
two important interests — the need to hold public officials accountable when
they exercise power irresponsibly and the need to shield officials from
harassment, distraction, and liability when they perform their duties reasonably.
The protection of qualified immunity applies regardless of whether the
government official's error is “a mistake of law, a mistake of fact, or a mistake
based on mixed questions of law and fact.” Pearson, 555 U.S. at 231.

Determinations regarding qualified immunity, and its application in a
given case, require a court to undertake two distinct inquiries. First, the court
must evaluate whether the defendant violated a constitutional right. Saucier v.
Katz, 533 U.S. 194, 201-02 (2001), abrogated in part by Pearson, 595 U.S.
923. If the defendant did not actually commit a constitutional violation, then the
court must find in the defendant's favor. Saucier, 533 U.S. at 201. If the
defendant is found to have committed a constitutional violation, the court must
undertake a second, related inquiry to assess whether the constitutional right
in question was “clearly established” at the time the defendant acted. Pearson,
555 U.S. at 816; Saucier, 533 U.S. at 201-02. The Supreme Court of the United
States has instructed that a right is clearly established for purposes of qualified
immunity if a reasonable state actor under the circumstances would understand
that his or her conduct violates that constitutional right. Williams v. Bitner, 455
F.3d 186, 191 (3d Cir. 2006) (citing Saucier, 533 U.S. at 202).

 

 

 
Bomba v. Dep't of Corr., No. 3:16-CV-1450, 2018 WL 7019254, at *7-8 (M.D. Pa. Sept. 4,
2018), report and recommendation adopted in part, rejected in part sub nom. Bomba v.
Commonwealth of Pennsylvania Dep't of Corr., No. 3:16-CV-01450, 2019 WL 177471 (M.D.
Pa. Jan. 11, 2019). In this legal construct, the objective reasonableness of the defendant's
conduct rather than the defendant’s subjective intent is relevant to the determination of
whether the doctrine applies. Harlowe v. Fitzgerald, 457 U.S. 800, 818 (1982). in Pearson
v. Callahan, 555 U.S. 223 (2009), the Supreme Court clarified that the procedure set out in
Saucier is often appropriate, but was no longer mandatory: “The judges of the district courts
and the courts of appeals should be permitted to exercise their sound discretion in deciding
which of the two prongs of the qualified immunity analysis should be addressed first in light
of the circumstances in the particular case at hand.” /d. at 236.

In Kane v. Barger, 902 F.3d 185 (3d Cir. 2018), the Circuit Court distilled from
Supreme Court precedent the following principles for determining when a constitutional right
may be deemed clearly established:

A clearly established right is one that is sufficiently clear that every reasonable

Official would have understood that what he is doing violates that right. We do

not require a case directly on point to find that a right was clearly established.

Rather, to be clearly established, a right need only have a sufficiently clear

foundation in then-existing precedent. In this inquiry, we look first to applicable

Supreme Court precedent. However, even if none exists, it may be possible

that a robust consensus of cases of persuasive authority in the Courts of

Appeals could clearly establish a right for purposes of qualified immunity.

Defining the right at issue is critical to this inquiry, and we must frame

the right in light of the specific context of the case, not as a broad general
proposition. This does not mean that an official action is protected by qualified

8
immunity unless the very action in question has previously been held

unlawful. Accordingly, it need not be the case that the exact conduct has

previously been held unlawful so long as the contours of the right are
sufficiently clear. Said another way, we do not require a case directly mirroring

the facts at hand, so long as there are sufficiently analogous cases that should

have placed a reasonable official on notice that his actions were unlawful. As

such, Officials can still be on notice that their conduct violates established law

even in novel factual circumstances.

902 F.3d at 194-195 (internal quotations and citations omitted).

Here Plaintiff contends that Defendant Panzarella’s actions constituted an
unreasonable search under the Fourth Amendment. (Doc. 16 at 12.) Defendants seek
dismissal of the Fourth Amendment claim against Defendant Panzarella on alternative
grounds: Defendant Panzarella’s search was reasonable and did not violate the Fourth
Amendment because it was conducted pursuant to an emergency (Doc. 13 at 21-28); and, if
the Court finds that Plaintiff has sufficiently pled a Fourth Amendment claim, Defendant
Panzarella is entitled to qualified immunity because every reasonable official would not have
known the search was constitutionally prohibited (id. at 28-30).

The Fourth Amendment states: “The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not be
violated.” U.S. Const. amend. IV. “The Amendment guarantees the privacy, dignity, and
security of persons against certain arbitrary and invasive acts by officers of the
Government,” without regard to whether the government actor is investigating crime or

performing another function. City of Ontario, Cal. v. Quon, 560 U.S. 746, 755-56 (2010)

(quoting Skinner v. Railway Labor Executives' Assn., 489 U.S. 602, 613-614 (1989)).
9
In Camara v. Municipal Court of the City and County of San Francisco, 387 U.S. 523
(1967), the Court considered the propriety of administrative searches conducted without a
warrant.

Though there has been general agreement as to the fundamental purpose of
the Fourth Amendment, translation of the abstract prohibition against
‘unreasonable searches and seizures’ into workable guidelines for the decision
of particular cases is a difficult task which has for many years divided the
members of this Court. Nevertheless, one governing principle, justified by
history and by current experience, has consistently been followed: except in
certain carefully defined classes of cases, a search of private property without
proper consent is ‘unreasonable’ unless it has been authorized by a valid
search warrant. See, e.g., Stoner v. State of California, 376 U.S. 483, 84 S.Ct.
889, 11 L.Ed.2d 856; United States v. Jeffers, 342 U.S. 48, 72 S.Ct. 93, 96
L.Ed. 59: McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153;
Agnello v. United States, 269 U.S. 20, 46 S.Ct. 4, 70 L.Ed. 145. As the Court
explained in Johnson v. United States, 333 U.S. 10, 14, 68 S.Ct. 367, 369, 92
L.Ed. 436:

‘The right of officers to thrust themselves into a home is also a

grave concern, not only to the individual but to a society which

chooses to dwell in reasonable security and freedom from

surveillance. When the right of privacy must reasonably yield to

the right of search is, as a rule, to be decided by a judicial officer,

not by a policeman or government enforcement agent.’
387 U.S. at 528-29. The Court held that administrative searches conducted pursuant to
administrative code inspection programs “are significant intrusions upon the interests
protected by the Fourth Amendment, that such searches when authorized and conducted
without a warrant procedure lack the traditional safeguards which the Fourth Amendment

guarantees to the individual.” Id. at 534. The Court qualified its holding as follows:

[slince our holding emphasizes the controlling standard of reasonableness,
nothing we say today is intended to foreclose prompt inspections, even without

10
a warrant, that the law has traditionally upheld in emergency situations. See
North American Cold Storage Co. v. City of Chicago, 211 U.S. 306, 29 S.Ct.
101, 53 L.Ed. 195 (seizure of unwholesome food); Jacobson v. Commonwealth
of Massachusetts, 197 U.S. 11, 25 S.Ct. 358, 49 L.Ed. 643 (compulsory
smallpox vaccination); Compagnie Francaise de Navigation a Vapeur v.
Louisiana State Board of Health, 186 U.S. 380, 22 S.Ct. 811, 46 L.Ed. 1209
(health quarantine); Kroplin v. Truax, 119 Ohio St. 610, 165 N.E. 498 (summary
destruction of tubercular cattle). On the other hand, in the case of most routine
area inspections, there is no compelling urgency to inspect at a particular time
or on a particular day. Moreover, most citizens allow inspections of their
property without a warrant. Thus, as a practical matter and in light of the Fourth
Amendment's requirement that a warrant specify the property to be searched,
it seems likely that warrants should normally be sought only after entry is
refused unless there has been a citizen complaint or there is other satisfactory
reason for securing immediate entry. Similarly, the requirement of a warrant
procedure does not suggest any change in what seems to be the prevailing
local policy, in most situations, of authorizing entry, but not entry by

force, to inspect.

387 U.S. at 539-40. In the circumstances presented, the Court noted “there was no
emergency demanding immediate access” and, therefore, the resident who refused entry
without a warrant “had a constitutional right to insist that the inspectors obtain a warrant to
search the premises.” /d. at 540.

In Michigan v. Tyler, 436 U.S. 499 (1978), the Court considered the Fourth
Amendment warrant requirement in the context of various officials’ responses to a fire and
entry onto the fire-damaged property in its aftermath. At the outset, the Court noted that

decisions of this Court firmly establish that the Fourth Amendment extends

beyond the paradigmatic entry into a private dwelling by a law enforcement
officer in search of the fruits or instrumentalities of crime. As this Court stated

in Camara v. Municipal Court, 387 U.S. 523, 528, 87 S.Ct. 1727, 1730, 18

L.Ed.2d 930, the “basic purpose of this Amendment . . . is to safeguard the

privacy and security of individuals against arbitrary invasions by governmental
Officials.” The officials may be health, fire, or building inspectors. Their purpose

11
may be to locate and abate a suspected public nuisance, or simply to perform

a routine periodic inspection. The privacy that is invaded may be sheltered by

the walls of a warehouse or other commercial establishment not open to the

public. See v. City of Seattle, 387 U.S. 541, 87 S.Ct. 1737, 18 L.Ed.2d

943, Marshall v. Barlow's, Inc., 436 U.S. 307, 311-313, 98 S.Ct. 1816, 1819-

1821, 56 L.Ed.2d 305. These deviations from the typical police search are thus

clearly within the protection of the Fourth Amendment.
436 U.S. at 504-05. Tyler concluded that “[a]s a general matter, . . . entries to investigate
the cause of a fire must adhere to the warrant procedures of the Fourth Amendment.” 436
U.S. at 508. The Court then noted that “[sJince all the entries in this case were ‘without
proper consent’ and were not ‘authorized by a valid search warrant,’ each one is illegal
unless it falls within one of the ‘certain carefully defined classes of cases’ for which warrants
are not mandatory.” Tyler, 436 U.S. at 508-09 (quoting Camara, 387 U.S. at 528-529).

The Court then considered recognized situations where warrantless entry may be
legal including where there is a compelling need for action by criminal law enforcement and
no time to secure a warrant, 436 U.S. at 509 (citing Warden v. Hayden, 387 U.S. 294
(1967)), and, in the regulatory field, where prompt inspection is needed in an emergency
situation, id. (citing Camara, 387 U.S. at 539). After concluding that a “burning building
clearly presents an exigency of sufficient proportions to render a warrantless entry
reasonable,” id., the Court disagreed with the proposition that “the exigency justifying a
warrantless entry to fight a fire ends, and the need to get a warrant begins, with the dousing

of the last flame,” id. at 510 (citation omitted). The Court found this view of the firefighting

function to be “unrealistically narrow” in that

12

 
[flire officials are charged not only with extinguishing fires, but with finding their
causes. Prompt determination of the fire's origin may be necessary to prevent
its recurrence, as through the detection of continuing dangers such as faulty
wiring or a defective fumace. Immediate investigation may also be necessary
to preserve evidence from intentional or accidental destruction. And, of course,
the sooner the officials complete their duties, the less will be their subsequent
interference with the privacy and the recovery efforts of the victims. For these
reasons, officials need no warrant to remain in a building for a reasonable time
to investigate the cause of a blaze after it has been extinguished.

Id.1 The Court summarized its holding as follows:

we hold that an entry to fight a fire requires no warrant, and that once in the
building, officials may remain there for a reasonable time to investigate the
cause of the blaze. Thereafter, additional entries to investigate the cause of the
fire must be made pursuant to the warrant procedures governing administrative
searches.

Id. at 511 (citations omitted).

 

1 The Court noted that “reasonableness” in this context is a contextual determination:

The circumstances of particular fires and the role of firemen and investigating officials will
vary widely. A fire in a single-family dwelling that clearly is extinguished at some identifiable
time presents fewer complexities than those likely to attend a fire that spreads through a
large apartment complex or that engulfs numerous buildings. In the latter situations, it may
be necessary for officials—pursuing their duty both to extinguish the fire and to ascertain its
origin—to remain on the scene for an extended period of time repeatedly entering or re-
entering the building or buildings, or portions thereof. In determining what constitutes a
“reasonable time to investigate,” appropriate recognition must be given to the exigencies
that confront officials serving under these conditions, as well as to individuals’ reasonable
expectations of privacy.

436 U.S. at 510 n.6.

2 The Court considered the argument that the Michigan Supreme Court was correct in holding that the

departure by the fire officials from the fire scene at 4 a. m. ended any authority they might have had to

conduct a warrantless search and their re-entry four hours after their departure required a warrant. The
Court concluded

on the facts of this case, we do not believe that a warrant was necessary for the early
morning re-entries on January 22. As the fire was being extinguished, Chief See and his

13

 

 

 
In Michigan v. Clifford, 464 U.S. 287 (1984), the Court considered whether post-fire
warrantless searches were justified where all fire officials and police had left the premises
over six hours before the fire investigator began his investigation into the cause of the fire.
Id. at 289-90. After determining that the fire had originated in the basement, the investigator
searched the remainder of the house. /d. at 291. Clifford noted that “[iJn its petition for
certiorari, the State does not challenge the state court's finding that there were no exigent
circumstances justifying the search of the Clifford home. Instead, it asks us to exempt from
the warrant requirement all administrative investigations into the cause and origin of a fire.”
Id. \n the circumstances of the case, the Court declined to do so. /d.

The Court reaffirmed its position that administrative searches generally require
warrants:

[e]xcept in certain carefully defined classes of cases, the nonconsensual entry

and search of property is governed by the warrant requirement of the Fourth

and Fourteenth Amendments. The constitutionality of warrantless and

nonconsensual entries onto fire-damaged premises, therefore, normally turns

on several factors: whether there are legitimate privacy interests in the fire-

damaged property that are protected by the Fourth Amendment; whether
exigent circumstances justify the government intrusion regardless of any

 

assistants began their investigation, but visibility was severely hindered by darkness, steam,
and smoke. Thus they departed at 4 a. m. and returned shortly after daylight to continue
their investigation. Little purpose would have been served by their remaining in the building,
except to remove any doubt about the legality of the warrantless search and seizure later
that same morning. Under these circumstances, we find that the morning entries were no
more than an actual continuation of the first, and the lack of a warrant thus did not invalidate
the resulting seizure of evidence.

436 U.S. at 510-11.

14
reasonable expectations of privacy; and, whether the object of the search is to
determine the cause of the fire or to gather evidence of criminal activity.

Clifford, 464 U.S. at 291-92. The Court reiterated its holding in Tyler that fire officials “need
no warrant to remain for ‘a reasonable time to investigate the cause of the blaze after it has
been extinguished.” /d. at 293 (quoting Tyler, 436 U.S. at 510).3 Clifford added that where
“reasonable expectations of privacy remain in the fire-damaged property, additional
investigations begun after the fire has been extinguished and fire and police officials have
left the scene, generally must be made pursuant to a warrant or the identification of some
new exigency.” /d. Regarding the existence of exigent circumstances, the Court explained
that

[t]he aftermath of a fire often presents exigencies that will not tolerate the delay

necessary to obtain a warrant or to secure the owner's consent to inspect fire-

damaged premises. Because determining the cause and origin of a fire serves

a compelling public interest, the warrant requirement does not apply in such
cases.

 

3 The Court noted the following:

We do not suggest that firemen fighting a fire normally remain within a building. The
circumstances, of course, vary. In many situations actual entry may be too hazardous until
the fire has been wholly extinguished, and even then the danger of collapsing walls may
exist. Thus, the effort to ascertain the cause of a fire may extend over a period of time with
entry and re-entry. The critical inquiry is whether reasonable expectations of privacy exist in
the fire-damaged premises at a particular time, and if so, whether exigencies justify the re-
entries.

464 U.S. at 293 n.3.

15

 

 
Id. Relatedly, the Court noted that “the object of the search is important even if exigent
circumstances exist. Circumstances that justify a warrantless search for the cause of a fire
may not justify a search” for another purpose. /d. at 294.

Considering the first prong of the qualified immunity analysis within this legal
framework, whether Defendant Panzarella’s actions violated Plaintiffs Fourth Amendment
rights hinges on whether her search was conducted pursuant to an exception to the warrant
requirement. It is typically the defendant's burden to show that the consent or exigency
exception to the warrant requirement applies. Chinneah v. East Pennsboro Township, 761
F. App’x 112, 117 (3d Cir. 2019) (not precedential) (citing United States v. Price, 558 F.3d
270, 177 (3d Cir. 2009); Parkhurst v. Trapp, 77 F.3d 707, 711 (3d Cir. 1996)). Here, only
the exigency exception is at issue. (See Doc. 13 at 21.) Defendants argue that Defendant
Panzarella’s search

occurred while fire officials were still on the scene and within several minutes
of the fire being extinguished. The exigency created by a fire did not end when
“the last flame is doused.” In the context of a post-fire investigation, officials are
permitted by the Fourth Amendment to remain on scene for a reasonable time
to investigate the cause and source of a fire, to determine whether code
violations occurred, and to ensure the danger has ended and will not return.
The search by Ms. Panzarella was not conducted the next day, several days
later, or even hours after police and fire officials left the scene. Rather, fire
Officials were still at the Property.

Ms. Panzarella performed the same duties as the fire marshal in [United
States v. Fortino, Crim. No. 85-467, 1986 WL 1093 (E. D. Pa. Jan. 17, 1986)},
and as the police who were called to the scene in [United States v. Clark, 617
F. Supp. 693 (1985), and [Horton v. Notorfrancesco, Civ. A. No. 88-1962, 1990
WL 112087 (E.D. Pa. Aug. 1, 1990)j. In fact, the search discovered fire hazards
in the basement as detailed in the letter to Plaintiff dated February 17, 2016.

16

 

 
See Letter of February 17, 2016 (Doc. No. 1-2) (“The Building Code Official has

discovered that this building has numerous electrical violations and has

presented an imminent danger to the occupants of the structure, is a hazard

and is unfit for human habitation..."). As a code enforcement official, Ms.

Panzarella took the necessary steps to investigate the Property for violations

and, most significantly, to ensure the safety of the residents and citizens while

fire officials were still on the scene. As such the alleged warrantless search was

reasonable under the Fourth Amendment, and Plaintiffs “illegal” search claim

fails as a matter of law.

(Doc. 13 at 27-28.)

While many of Defendants’ allegations are accurate, their conclusions are not
supported by facts of record. Importantly, no allegations in the Complaint nor any
statements in documents attached to it show that Defendant Panzarella and Mr. Faust were
charged with determining the cause of the blaze which is the central consideration in the
Tyler and Clifford exigency analyses. Likewise, neither the Complaint nor documents
attached show that the cause of the blaze was yet to be determined when Defendant
Panzarella and Mr. Faust were called to, or arrived at, the scene. If Defendant Panzarella
and Mr. Faust were not involved in the determination of the cause of the blaze, their
warrantless search would not be directly authorized by Tyler or Clifford. \f the warrantless
search was not authorized by the exigency of the need, while fire officials remained on the
scene, to determine the cause of the blaze, then the warrantless code inspection would only
pass constitutional muster pursuant to Camara, 387 U.S. at 539-40, if it was necessitated by

an independent emergency situation. On the current record, the Court cannot determine

what, if any, emergency was presented, or was perceived to be presented, by the situation

17
observed by fire officials when they entered the basement of the premises and decided to
call the code inspectors.* Nor do the Complaint and attached exhibits show what
information the fire officials provided to the code inspectors regarding the situation they had
observed in the basement. These are critical matters which cannot be ascertained from
what the code inspectors discovered after they entered the premises, i.e, the
reasonableness of the decision to conduct the search without a warrant must be determined
based on the facts existing af the time the decision was made.

Defendants’ citation to Fortino, Clark, and Horton are unavailing in that Defendants
do not point to evidence of record which shows that the code inspectors here functioned as
fire marshals, that they had responsibilities akin to the fire marshal in Fortino whose job was
to “investigate all fires in the community to determine whether there has been an arson, to
investigate code violations, and to determine whether the lack of certain codes were
responsible in whole or in part for the fire,” 1986 WL 1093, at *1, or that the fire marshal in
Fortino was functioning as a code inspector when he instituted the warrantless search at
issue, id. at 1-3. Further, the cited cases all involved the observation of evidence
suggestive of drug manufacturing operations in which chemicals were often unstable and

were known to pose a significant risk of explosion. Horton, 1990 WL 112087, at *1-2;

 

4 Though Plaintiff's Complaint avers that Defendant Panzarella “came to 10-12 East Oak Street’ due to the
responses of the West Hazleton Fire Department (Doc. 1 {| 18), Plaintiff does not dispute Defendants’
assertion that she arrived at the property “in response fo the fire department” (Doc. 13 at 13 (emphasis
added), that fire officials called her to the scene (id. at 26), and that firefighters first accessed the basement
(id. at 30).

18

 
Fortino, 1986 WL 1093, at *2; Clark, 617 F. Supp. at 695. Defendants make no argument
that the circumstances here presented a similar situation. Finally, Defendants’ argument
that the search discovered fire hazards in the basement which “presented an imminent
danger to the occupants of the structure” and rendered it “unfit for human habitation” (Doc.
13 at 27-28 (internal quotation omitted)), shows what was found after the inspectors’ entry,
not what was known to them or perceived by them af the time of the entry which is the
relevant question here.5

The foregoing analysis indicates that Defendants have not shown that Defendant
Panzarella did not violate Plaintiffs Fourth Amendment rights when she conducted a code
inspection in the immediate aftermath of the fire. Thus, the Court will examine whether
Defendant Panzarella is entitled to qualified immunity under the second prong of the inquiry,
i.e, even if Defendant Panzarella violated Plaintiffs Fourth Amendment right not to be
subject to an unreasonable search, would Plaintiff's claim fail because the right at issue was
not clearly established.

Framed in the specific context of the case as is required for the second prong of the
qualified immunity inquiry, see Kane, 902 F.3d at 194 citation, the right at issue is an

individual's right not to be subject to a warrantless search of his property by code inspectors

 

5 Though not specifically relied upon to demonstrate the propriety of Defendant Panzarella’s actions,
Defendants cite Barshinger v. Buffington, No. Civ. A. 1:03-CV-0506, 2004 WL 3607974 (M.D. Pa. June 10,
2004), where the district court found that the decision of municipal officials to enter a property without a
warrant was reasonable based on their perception of an emergency situation where the property had no
rear wall, the second floor was collapsing, several cars were stored inside the building, and gasoline cans
littered the building and premises, id. at*1. (See Doc. 13 at 27-28.)

19

 
in the immediate aftermath of a fire where fire officials called the code inspectors to the
scene. For the reasons discussed below, the Court concludes that Defendants have not
satisfied their burden of showing that this right was not clearly established.

The review of Supreme Court precedent set out above shows, at the time of the
search at issue, it was clearly established that an administrative search such as an
inspection for a reported code violation was subject to the Fourth Amendment warrant
requirement unless prompt inspection/immediate access to the premises was necessary
because of an emergency situation. Camara, 387 U.S. at 539, 540. The review also shows
that it was clearly established that no warrant was needed to fight the fire or for fire officials
to remain on the premises for a reasonable time after the fire was extinguished to
investigate the cause of the blaze. Tyler, 436 U.S. at 511; Clifford, 464 U.S at 293. It was
also clearly established that, after fire officials left the premises, additional entries to
investigate the cause of the fire had to be made pursuant to the warrant procedures
governing administrative searches. Tyler, 436 U.S. 511.

Thus, a reasonable official would have known of the need to obtain a warrant as a
prerequisite to a code inspection in the aftermath of a fire unless the need for the code
inspection was due to an “emergency situation,” Camara, 387 U.S. at 539-40, or the code
inspectors were charged with determining the cause of the fire, Tyler, 436 U.S. at 511;

Clifford, 464 U.S at 293.

20

 

 

 
Defendants provide little support for their argument that Defendant Panzarella is
entitled to qualified immunity under the second prong of the analysis. (Doc. 13 at 28-30.)
They do not “frame the right in light of the specific context of the case.” Kane, 902 F.3d at
194. After citing principles applicable to the doctrine of qualified immunity generally, they
state that

[t]he court should ask whether the official’s actions were reasonable in light of
the clearly established law and the information known to her, not whether
another reasonable, or more reasonable, interpretation of the events can be
constructed after the fact. Humphrey v. Staszak, 148 F.3d 719, 725 (7th Cir.
1998) (citing Hunter, 502 U.S. at 228 (1991)). In the instant case, the alleged
actions of Ms. Panzarella were not so egregious that it could be said that
“every” reasonable official would have known it was constitutionally prohibited.

(Doc. 13 at 29-30.) In its entirety, the rest of their argument goes as follows:

Searches of property in connection with fires and their aftermath are justified
by the need to investigate the cause and source of the fire, to determine
whether code violations occurred, and to ensure public safety. Where such
searches were found to be unreasonable, they occurred long after fire and
police personnel left the scene and after the property owner acted to ensure
their privacy interests. Here, neither of these scenarios occurred. There were
two fires on the same morning of a five-unit apartment building. Police and fire
officials responded to the Property. The alleged search occurred while the
firefighters were still on scene and within minutes of the fire being extinguished
and before Plaintiff took any action whatsoever to ensure the safety of the
residents. The basement was opened and accessed by firefighters. The search
revealed electrical violations so significant that the building was determined a
fire and safety hazard, immediately condemned as a threat to human life, and
the tenants removed. Based on the above, at a minimum, Ms. Panzarella
should be afforded qualified immunity and Plaintiffs claims against her
dismissed with prejudice.

(Doc. 13 at 30.) This string of conclusory assertions does not satisfy Defendants’ burden of

showing entitlement to qualified immunity. Notably, no authority has established that

21

 
warrantless “[s]earches of property in connection with fires and their aftermath are justified
by the need to. . . determine whether code violations occurred, and to ensure public safety”
(id.) Rather, it has been the existence of an emergency which warrants inspection without
a warrant in some circumstances. See Camara, 387 U.S. at 539-40. An inspection to
“determine whether code violations occurred” (id.), without more, does not categorically
constitute an emergency nor does a general concern about public safety.

In their reply brief, Defendants state that “[t]he Supreme Court and District Courts of
this Circuit have repeatedly found post-fire searches to determine the cause and source of
the fire and to ensure public safety to be justified under these circumstances. The court in
Fortino explicitly found a post-fire search reasonable when motivated, in part, by an official's
investigation of code violations and whether they contributed to the fire.” (Doc. 17 at 17.)
Defendants’ cursory reference to Fortino, 1986 WL 1093, does nothing to advance their
qualified immunity defense in that Fortino is distinguishable in many respects, including that
the initial warrantless searches were conducted by the fire marshal whose numerous duties
included “to inspect, investigate, and determine the origin of the fire, as well as to examine
the premises for fire code violations,” 1986 WL 1093, at *3, and a warrant was obtained by
police department personnel who conducted a subsequent search of a suspected
“clandestine drug manufacturing center’ in the basement of the structure which the fire
marshal knew involved chemicals which were “often unstable and posed a significant risk of

explosion,” id. at *2. See supra p. 18.

22

 
As discussed regarding the first prong, Defendants have not shown that the facts of
record establish that an emergency existed or was reasonably perceived to exist when
Defendant Panzarella began her inspection of Plaintiffs basement. They have not shown
that Plaintiffs right not to be subject to a warrantless search of his property by code
inspectors in the immediate aftermath of a fire where fire officials called the code inspectors
to the scene was not clearly established. In answer to the dispositive question posed by
Defendants--“whether [Defendant Panzarella’s] actions were reasonable in light of the
clearly established law and the information known to her” (Doc. 13 at 29-30 (citing
Humphrey v. Staszak, 148 F.3d 719, 725 (7th Cir. 1998)))—the Court concludes a definitive
answer cannot be provided on the current record due to the absence of facts critical to the
exigency determination discussed above. Thus, Defendants have not shown entitlement to
qualified immunity and the Court rejects Defendants’ assertion that Plaintiffs Fourth
Amendment claim should be dismissed on this basis.

The foregoing analysis also shows that Defendants’ independent argument that
Plaintiff's Fourth Amendment illegal search claim fails because the search was conducted
pursuant to an emergency (Doc. 13 at 21-28) is not supported by the record and does not
provide a basis for dismissal of the claim.

Nothing in the Court’s conclusions should be construed to assess the merits of
Plaintiffs Fourth Amendment claim or Defendant Panzarella’s ultimate entitlement to

qualified immunity. Rather, the Court’s determinations are based on the facts properly

23

 

 
considered on a motion to dismiss, the necessity of drawing inferences in favor of Plaintiff,
see, e.g., McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009), and the finding that
significant questions essential to the matters at issue remain unanswered.®

This conclusion differs from that recommended in the R&R. The principle reason for
the different outcome is that the R&R found the facts alleged by Plaintiff “strongly suggest
that this code inspection falls within the fire emergency exigency exception crafted by the
Supreme Court in Tyler and Clifford” (Doc. 24 at 19) whereas the Court finds Defendant has
not shown that the facts alleged in the Complaint and attached exhibits support such a
conclusion. See supra pp. 16-23. More specifically, the Magistrate Judge made findings
not readily supported by the record or relevant precedent. For example, the R&R states
that

[tlhe inspection was plainly supported by probable cause, in that firemen had

twice responded to fire calls related to a fire of undetermined origin on the

premises, and the scope of the search was reasonable given the fact that the

fire arose in an electrical appliance and fire fighters were examining the electrical

power source for that appliance. Further, the search was conducted

contemporaneously with the presence of firemen on the scene, shortly after the

fire was quelled, and only after firemen searching for any electric source of
ignition had uncovered what appeared to be health and safety violations.

 

6 The Court notes that the main cases relied upon by Defendants were not decided on a motion to dismiss.
Horton, 1990 WL 112087, and Clark, 617 F. Supp. 693, were decided in the context of post-trial
proceedings; Fortino,1986 WL 1093, was decided on a motion to suppress evidence; Barshinger, 2004 WL
3607974, was decided on summary judgment; Clifford, 464U.S. 287, and Tyler, 436 U.S. 499, were
appeals from criminal convictions; and Camara’s context was appeal from a pre-trial state court writ
prohibiting prosecution, 387 U.S. 523.

24

 

 
(Doc. 24 at 19-20).) The problem with this analysis is that it does not make a direct
connection between the recognized exigencies in Tyler and Clifford clearly applicable to fire
officials here but, without more, not transferable to the code inspectors called to the scene
for the reasons discussed under the first prong of the qualified immunity analysis. See
supra pp. 17-19. Further, the correlation of “probable cause” and exigency is not consistent
with the Clifford probable cause analysis relied upon (Doc. 24 at 19 (citing Clifford, 464 U.S.
at 294)) in that the “probable cause” showing referenced in the Magistrate Judge’s analysis
was set out in Clifford’s consideration of what type of warrant was needed after the
exigencies presented in the immediate aftermath of a fire had passed and the Court's
explanation of the showing needed to obtain an administrative warrant. 464 U.S. at 294.
The Magistrate Judge also found support for the exigency of the situation in a West
Hazleton Fire Department Report (“Report”), stating “when this fire report—a document of
undisputed authenticity that is relied upon by all parties—is read in its entirety, as a factual
matter it supports the warrantless entry into this structure.” (Doc. 24 at 21.) The Narrative

of the Report provides details of on-scene events,’ but reliance on it to support Defendant

 

7 The Narrative portion of the Report states the following:

Dispatched by Luzerne County 911 Center to 10 E. Oak E. Oak Street West Hazleton AP
dispatched 20 Minutes previous to same location see previous incident.

While arrival on scene found 1 floor apartment . . . filled with heavy smoke coming from the
kitchen area evacuation of residence evident.

25
Panzarella’s warrantless entry is not appropriate at this stage of the proceedings. Although
recognizing the Report to be an undisputedly authentic document is acceptable (see Doc.
24 at 20 n.2 (citing Pension Benefit Guaranty Corp. v. White Consolidated Industries, Inc.,
998 F.2d 1192, 1196 (3d Cir. 1993); Berk v. Ascott Investment Corp., 759 F. Supp. 245, 249
(E.D. Pa. 1991); Watterson v. Page, 987 F.2d 1, 4 (1st Cir. 1993))), making assumptions
based on the information contained in the Report or assuming the factual accuracy of
information provided is a different matter--at the motion to dismiss stage, the court may take
judicial notice only of the existence of the report, not of the truth of the facts asserted
therein. See Chinneah, 761 F. App's at 117 (citing Lum v. Bank of Am., 361 F.3d 217, 221
n.3 93d Cir. 2004)); see also Southern Cross Overseas Agencies, Inc. v. Wah Kwong

Shipping Group, Ltd., 181 F.3d 410, 426 (3d Cir. 1999). Finally, even if the Report were

 

Engine crew discovered oil smoking from stove top and back door open. Outside of door in
the area of the patio/back door on top of a case of coors light was burnt papers with heavy
back charing [sic].

Fire was out prior to crew arrival checking for extension and during overhaul found a short
in electric appliance that when touching the top of stove large amount of electrical discharge
/ Sparks was noted by interior crews.

Appliance was unplugged and removed as ladder crew was checking for extension in the
basement, evident there were multiple code violations and a direct call [wJas placed for code
enforcement to respond. Upon arrival of code enforcement and commercial code
enforcement the structure was determined to be inhabitable for human life, request for
electric, water and gas to respond to the scene and lock out services because of violations
found by Code officers.

Red Cross was called to the scene to assist displaced residents. Code Enforcement took
over the scene and all Fire Units were released.

(Doc. 17-1 at 2.)

26

 

 
properly considered, it does not answer questions central to the constitutional inquiry
outlined above. The Report does not say when the cause of the fire was determined, if that
cause had to do with more than “a short in the electrical appliance,” or precisely who made
the determination as to cause. See supra p. 25 n.7. The Report does not say whether the
“evident code violations” presented an emergency situation or what information was
provided to Defendant Panzarella and Mr. Faust before they conducted their warrantless
inspection. /d. While events following the inspection, i.e., finding the property uninhabitable
and requesting that utilities be disconnected, id., may be consistent with a finding of exigent
circumstances independent of the cause of the fire, any inferences drawn from after-the-fact
findings are inappropriate at the pleading stage.

In sum, on the current record, the Court cannot conclude that Defendant Panzarella
is entitled to qualified immunity or that Plaintiff has failed to state a Fourth Amendment claim
based on the search she conducted. Details developed through discovery may well show
that Defendant Panzarella did not violate a constitutional right and/or that the constitutional
right at issue was not clearly established. However, neither the R&R nor Defendants’
arguments show that Defendants’ motion regarding Defendant Panzarella should be
granted on the current record.

B. Exigent Circumstances
Plaintiff alleges that the Magistrate Judge’s determination that the inspection at issue

falls within the fire emergency exigency exception to the warrant requirement was in error

27

 
because, in so finding, the Magistrate Judge discounted several of the allegations in
Plaintiffs Complaint. (Doc. 25 at 8.) For the reasons discussed in the preceding section of
this Memorandum Opinion, the Court has determined that Defendants have not shown that
the facts of record establish that Defendant Panzarella’s inspection falls within an
emergency exception to the Fourth Amendment warrant requirement. Therefore, further
discussion of Plaintiff's objections related to exigent circumstances is not necessary.
C. Municipal Liability

Plaintiff lodges several objections to the Magistrate Judge’s determination that his
municipal liability claims based on Monell v. Dep't of Social Services, 436 U.S. 658 (1978),
fail. (Doc. 25 at 10.) His Complaint identifies two bases for Monell liability: the policy of the
Borough of West Hazleton that code officials may conduct a search of property at any time if
requested by police or fire officials if the police or fire officials deem that a hazard exists
(Doc. 1 § 69); and a failure to train based on the beliefs of Defendant Panzarella and Mr.
Faust regarding their authority to conduct warrantless searches (id. {| 74). As set out in the
R&R,

under Monell v. Department of Social Services, 436 U.S. 658 (1978), a

governmental entity may be sued under 42 U.S.C. § 1983 in the limited

circumstance where the enforcement of an official governmental policy inflicts

a constitutional violation. . . . [Plaintiffs who seek to impose liability on local

governments under § 1983 must prove that “action pursuant to official

municipal policy” caused the injury complained of. /d. In addition to a Monell

claim based on a municipal policy, a municipality may also be liable under a

failure-to-train theory. When the allegation is one of a failure to train officers,
there will be liability “only when that failure amounts to deliberate indifference

28
to the rights of persons with whom the [officers] come into contact.” City of
Canton v. Harris, 489 U.S. 379, 388 (1989).

(Doc. 24 at 25.)

The Magistrate Judge first concluded that Plaintiff's municipal claims fail based on
the determination that Defendant Panzarella was entitled to qualified immunity and the Third
Circuit's holding that, “[a]bsent an underlying constitutional violation by an agent of the
municipality . . . the municipality itself may not be held liable under § 1983.” (Doc. 24 at 28
(quoting Mills v. City of Harrisburg, 350 F. App’x 770, 773 n.2 (3d Cir. 2009) (citing Grazier
ex rel. White v. City of Phila., 328 F.3d 120, 124 (3d Cir. 2003)). Because the Court has
determined that Defendants have not satisfied their burden of showing that Plaintiff's Fourth
Amendment claim against Defendant Panzarella must be dismissed, the Court rejects the
derivative dismissal of Plaintiffs Monell claims.

The Magistrate Judge also concluded that Plantiff's municipal claims fail as a matter
of pleading under Monell. (Doc. 24 at 28.)

Cannarozzo’s claim that the Borough had an “enunciated policy” of allowing

code enforcement officials to search properties in violation of the constitution

is presented in a conclusory fashion without any supporting wellpleaded facts.

Additionally, Cannarozzo’s failure-to-train claim under Monell also fails. He

asserts that the Borough failed to train Panzarella because Panzarella believed

she had a right to go in and inspect his building without a warrant, thereby

violating his constitutional rights. However, as we have acknowledged, the law

often allows for searches pursuant to an investigation of a fire without a warrant

when there are exigent circumstances present. Moreover, Cannarozzo asserts

no factual allegations to suggest that, if Panzarella’s actions were unlawful, the

Borough was aware of prior similar incidents or that the Borough had
knowledge of and acquiesced in Panzarella’s actions.

29
(Id.)

Although Magistrate Judge Carlson extensively cites Tucker v. Petruzzi, No. 3:17-
CV-1848, 2018 WL 3623766, at *7 (M.D. Pa. June 27, 2018), as a basis for the finding that
Plaintiff has failed to state a municipal claim (Doc. 24 at 26-27, 28-29), the Court finds the
allegations in Plaintiffs Complaint regarding municipal liability to be more developed than
those in Tucker where the municipal claims were said to be made in a “talismanic fashion,”
9018 WL 3623766, at*7. Here, Plaintiff alleges a specific policy of the Borough of West
Hazleton: “code officials may conduct a search of property at any time if requested by police
or fire officials if the police or fire officials deem that a hazard exists.” (Doc. 1969.) If
shown to be accurate, the policy’s consistency with constitutional considerations set out in
the authority discussed above depends how “hazard” is defined, and the policy could
potentially be related to Defendant Panzarella’s challenged conduct.

Plaintiff also alleges Mr. Faust testified that

under the Building Code in the State of Pennsylvania, Borough officials have

the right to inspect and go into a building as long as either the fire company of

police department is there and if we believe that there are violations or life

threatening problems that would cause a fire or can be hazardous to the
property or anybody living in the property.
(Id. 72.) \faccurate, this statement shows an understanding on the part of Mr. Faust of a
right to inspect without a warrant which is arguably broader than what the law allows under

the Fourth Amendment, again depending on what is meant by “hazardous” and other key

terms. Similarly, if Mr. Faust testified that “Borough officials have the right to go and look at

30
a building with the accompaniment of a fire department or the police department if it is
declared a hazard exists” (id. | 73), his testimony could show an overly inclusive
understanding of exigency depending on his definition of “hazard.” Finally, Plaintiffs
correlation between inaccurate assessments of the warrant requirement on the part of
Defendant Panzarella and Mr. Faust and their training as code officials for the Borough of
West Hazleton (id. | 74) presents more than a hollow recitation of a right to relief when
considered in relation to Mr. Faust’s alleged testimony (id. J] 72, 73). Thus, while the R&R
properly identifies the hurdles to be crossed to establish a claim for municipal liability (Doc.
24 at 25-29), the Court concludes Plaintiff has pled sufficient facts to survive Defendants’
motion to dismiss and proceed with discovery related to his municipal liability claims.
V. CONCLUSION

For the reasons discussed above, the Report and Recommendation (Doc. 24) is not
adopted and the Motion of Defendants, Borough of West Hazleton and Diane Panzarella, to
Dismiss Plaintiffs Complaint (Doc. 13) is denied. An appropriate Order is filed

simultaneously with this Memorandum Opinion.

 
 
   

 

Rolfert D. Mattani~
United States District Judge

31
